 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    VAGEN VARDAZARYAN,                                Case No. 1:19-cv-01510-BAM (PC)
12                       Plaintiff,                     ORDER TRANSFERRING CASE TO THE
                                                        SACRAMENTO DIVISION OF THE
13           v.                                         EASTERN DISTRICT OF CALIFORNIA
14    BREEN, et al.,
15                       Defendants.
16

17          Plaintiff Vagen Vardazaryan (“Plaintiff”), a state prisoner proceeding pro se, has filed this

18   civil rights action pursuant to 42 U.S.C. § 1983, together with a motion to proceed in forma

19   pauperis pursuant to 28 U.S.C. § 1915.

20          In his complaint, Plaintiff alleges violations of his civil rights that took place in Amador

21   County, which is part of the Sacramento Division of the United States District Court for the

22   Eastern District of California. Therefore, the complaint should have been filed in the Sacramento

23   Division.

24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

25   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action

26   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff’s request to

27   proceed in forma pauperis.

28   ///
                                                       1
 1         Good cause appearing, IT IS HEREBY ORDERED that:

 2         1. This action is transferred to the United States District Court for the Eastern District of

 3            California sitting in Sacramento; and

 4         2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5            filed at:

 6                        United States District Court
 7                        Eastern District of California
                          501 “I” Street, Suite 4-200
 8                        Sacramento, CA 95814

 9         3. This Court has not ruled on Plaintiff’s request to proceed in forma pauperis.

10
           IT IS SO ORDERED.
11

12   Dated: October 25, 2019                                      /s/ Barbara    A. McAuliffe
                                                           UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
